Case 3:21-cv-02450-WHO Document 16-18 Filed 05/19/21 Page 1 of 3




                 Exhibit 11
        Case 3:21-cv-02450-WHO Document 16-18 Filed 05/19/21 Page 2 of 3



      quinn emanuel           trial lawyers
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017 | TEL (213) 443-3000 FAX (213) 443-3100
      555 Twin Dolphin Drive, 5th Floor, Redwood Shores, California 94065 | TEL (650) 801-5000 FAX (213) 801-5100



                                                                                                  WRITER'S DIRECT DIAL NO.
                                                                                                            (213) 443-3222
                                                                                                            (650) 801-5222

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                          yurykapgan@quinnemanuel.com

November 18, 2020


VIA ELECTRONIC MAIL

Timothy Mergen

2479 East Bayshore Road, Suite 255
Palo Alto, CA 94303



Re:     September 14, 2020, Grand Jury Subpoena Issued to Wisk Aero LLC

Dear Special Agent Mergen,

       We represent Wisk Aero LLC (“Wisk”). In response to the September 14, 2020, grand
jury subpoena issued to Wisk, we have loaded documents bearing Bates numbers
WISK00001197 through WISK00001812 onto the SendFile system, and are now producing
those documents.

        Service copies of the documents may be downloaded using the below link:


        The production can be accessed using this password:


        The documents in this production include




        The documents in this production should be treated as protected by Rule 6(e) of the
Federal Rules of Criminal Procedure. Furthermore, because many of these documents include
confidential, proprietary information and/or private, personal identifying information, we request
that this letter and the documents marked “HIGHLY CONFIDENTIAL” in this production, both
be treated as confidential and non-public under the Freedom of Information Act (“FOIA”). The

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
      LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS
       Case 3:21-cv-02450-WHO Document 16-18 Filed 05/19/21 Page 3 of 3




documents are subject, at the present time, to FOIA exemptions 4, 6, and 7. See 5 U.S.C. §
552(b)(4), (6), (7). The documents are also exempt from mandatory disclosure under New
York’s Freedom of Information Law, including N.Y. Pub. Off. Law § 87(2)(b), (d), and (e), and
the California Public Records Request Act, including Cal. Gov. Code § 6254(c), (f), and (k).

      Please inform Wisk of any request made under FOIA, California’s Public Records
Request Act, New York’s Freedom of Information Law, or any other request for copies of the
documents in today’s production, so that Wisk may object to the request and substantiate
grounds for confidential treatment.

        The SendFile link displayed above will remain active for six days. Should you need the
link reactivated, please do not hesitate to contact me.

Very truly yours,




Yury Kapgan
QUINN EMANUEL URQUHART & SULLIVAN, LLP




                                               2
